Citation Nr: 1535335	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-23 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to December 12, 2013, for anxiety with depression.  

2.  Entitlement to a disability rating in excess of 10 percent for inverse psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1994 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  

In a December 2010 rating decision, the Veteran was granted increased ratings for his service-connected anxiety with depression and for inverse psoriasis.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased disability ratings for these disabilities remain in appellate status.  

Additionally, in a November 2014 rating decision, the Veteran was granted an increased rating, to 100 percent, for anxiety with depression, effective December 12, 2013.  Because that award constitutes a full grant of the benefit sought on appeal, the only remaining issue before the Board is entitlement to an increased rating prior to that date.  

These issues were previously presented to the Board in October 2013 and August 2014; on each occasion, they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to December 12, 2013, the Veteran's anxiety with depression was characterized by a depressed mood, anxiety, social isolation, and disturbed sleep patterns, but did not resulted in occupational and social impairment with deficiencies in most areas.  

2.  The Veteran's inverse psoriasis has not affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, does not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period, and has not resulted in disfigurement or scarring.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent prior to December 12, 2013, for anxiety with depression have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2014).  

2.  The criteria for a disability rating in excess of 10 percent for inverse psoriasis with depression have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of September 2004, April 2008, and May 2008 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in October 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

a. Anxiety with depression

The Veteran seeks a disability rating in excess of 50 percent prior to December 12, 2013 for anxiety and depression.  He contends this disorder has resulted in a higher level of social and industrial impairment due to such symptoms as a depressed mood, irritability, limited social contact, insomnia, and poor focus, concentration, and memory.  

Anxiety with depression is rated under Diagnostic Code 9400, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 50 percent prior to December 12, 2013, for anxiety with depression.  

During a September 2004 VA examination the Veteran reported he was unemployed but attending school as a part-time student.  He indicated he was prescribed medication and the primary focus was to help him sleep but he found the medication made him dysfunctional and he had not taken any since. He was encouraged to seek treatment for his symptoms.  He felt stressed out and nervous and was not happy and indicated he was sad most of the time and irritable.  He slept about 3-4 hours a night and never feels rested.  Concentration was not good and he forgets things.  He denied crying spells, suicidal thoughts or assaultive thoughts.  Mental status examination reflected he was casually attired and appropriately groomed.  His mood was somewhat depressed and affect constricted.  Speech was logical and responsive.  There was no evidence of hallucination or delusion and was not seen as dangerous to himself or others.  He was oriented in all spheres and was area of recent events.  Insight and judgment were fairly good and GAF was 58.  

On VA examination in December 2009, the Veteran reported such symptoms as conflicts with others, including co-workers, a depressed mood, poor sleep, concentration, motivation, and memory, and loss of interest in once-pleasurable activities.  He denied any legal problems or difficulties with abuse of drugs or alcohol.  He was currently married to his second wife, with whom he had three children.  He also had a fourth child from his first marriage.  He last worked in October 2009 as a paramedic, but left work on disability due to various medical problems.  On objective evaluation, the examiner described the Veteran as clean, appropriately dressed, and fully oriented.  His affect was blunted but his speech was within normal limits in rate, tone, and volume.  His thought processes were normal, without looseness of association or flight of ideation.  He denied hallucinations and no delusions were evident.  Insight and judgment were deemed fair.  He reported some suicidal ideation, but denied any such plans, and denied any homicidal ideation or plans.  Short and long term memory were within normal limits.  Anxiety and major depressive disorder were diagnosed.  A GAF score of 50 was assigned the Veteran.  He was considered competent to manage his financial affairs.  

The Veteran was afforded a private psychiatric examination in March 2011 pursuant to a claim for Social Security disability benefits.  His wife was also present during the examination.  On presentation, he was tense and nervous.  Reported symptoms included heightened anger, poor temper control, anxiety, poor sleep, racing thoughts, and compulsive spending.  He remained married to his wife of several years, but otherwise described himself as socially isolated.  The Veteran's wife reported him to be forgetful and absent-minded, with some confusion as to time and day, and occasional angry outbursts.  She also stated he occasionally neglected his personal hygiene.  He denied any suicide attempts.  He also denied any drug use or excessive alcohol use.  The examiner characterized the Veteran as cooperative, with speech which was normal in rate, rhythm, and tone.  He was alert and fully oriented.  His mood was euthymic and his affect was broad.  Thought processes were relevant, goal-directed, and organized, but he was occasionally tangential and verbose.  His thought content was within normal limits, and no obsessions, delusions or phobias were observed.  Recent and remote memory, concentration, insight and judgment were all characterized as fair.  His fund of knowledge and intelligence were within normal limits.  His abstract thinking was intact and he was able to do calculations.  A GAF score of 49 was assigned.  The examiner concluded the Veteran would be able to manage his finances with the assistance of his wife.  

VA outpatient treatment records have also been obtained and reviewed by the Board.  These confirm the Veteran's symptoms as reported within the examination reports above.  He has consistently reported a depressed mood, heightened irritability and anger with others, poor concentration and motivation, and a loss of pleasure in most activities.  He has also been alert and fully oriented on all occasions, with normal thought content and processes, without evidence of hallucinations or delusions.  All examiners for the time period in question have considered him competent, and no evidence of hallucinations, delusions, or related symptoms has been noted.  

In his various written statements submitted to VA in support of his claim, the Veteran and his spouse have noted several psychiatric symptoms which affect him on a regular basis.  They have reported such symptoms as impatience, irritability, and poor motivation and concentration.  He also described a poor memory and chronic sleep impairment resulting from his nightmares and anxieties.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent for the period prior to December 12, 2013.  According to the evidence of record, though the Veteran has reported a history of interpersonal conflicts with others, he has denied any homicidal thoughts or plans or suicidal plans.  He also denied or otherwise did not display obsessional rituals which interfered with routine activities.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with examiners and others in a clear, coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance.  He also has not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has denied any recent legal difficulties related to his anxiety and depression during the pendency of this appeal.  He is able to maintain relationships with his wife and children, as well as some extended family.  All VA and private examination reports indicate he had been fully alert and oriented at all times of record, and he was employed for many years until he ceased work in 2009 due to various medical problems.  

Furthermore, the symptoms the Veteran does have (e.g. restricted affect, anxiety, depression, diminished interest in activities, avoidance symptoms and irritability and heightened startle response) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As noted above, his judgment was always intact and thought process was unremarkable.  While the Veteran described occupational impairment resulting in having many different jobs over the years, the record also reflects that he reported he retired on disability due to other medical problems.  The record reflects he has not been hospitalized for a mental disorder during the period in question.  Additionally, VA examiners consistently assessed the Veteran has having a level of functioning greater than that envisioned by the 70 percent criteria and the GAF scores rendered by competent examiners were shown to be between 49 and 50 during this period, indicating serious, but not severe or total, impairment during this period.  

As the Veteran has displayed a similar level of impairment for the period from receipt of his increased rating claim in June 2004 to December 2013, a staged rating in excess of that already assigned is not warranted at the present time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Entitlement to an extraschedular evaluation will be considered below.  

In summary, for the reasons expressed, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent for the service-connected anxiety with depression for the period prior to December 12, 2013.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

b. Inverse psoriasis

The Veteran seeks a disability rating in excess of 10 percent for inverse psoriasis.  A disability rating of 10 percent has been assigned for this disability under Diagnostic Code 7816, for psoriasis.  

Pursuant to Code 7816, the next higher rating of 30 percent requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7816.  

Code 7816 also provides for the disability to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

In evaluating the Veteran's inverse psoriasis, the Board notes that he has been granted separate disability ratings for various dermatological disorders other than psoriasis.  These separate ratings include awards for a post-operative scar following a hernia repair, for a post-operative scar following an exploratory laparoscopy, and for herpes simplex.  As those issues are not currently before the Board, any impairment resulting therein will not be considered at this time.  See 38 C.F.R. § 4.14.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for inverse psoriasis.  This disability does not involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  On VA examination in November 2004, the examiner estimated approximately 2 percent of the Veteran's body surface was affected by psoriasis, which was evident along the abdomen and very lightly along the chin.  This was not considered disfiguring.  

More recently, on VA examination in October 2014, the examiner determined the Veteran's psoriasis rashes involved less than 20 percent of the total body surface and less than 5 percent of exposed areas.  While he has been noted to use topical creams on a regular basis for many years for his psoriasis, these medications have not been characterized as corticosteroids or other immunosuppressive drugs.  

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record in its entirety and, as discussed, finds that a 10 percent evaluation is warranted for the service-connected inverse psoriasis for the entire period of the appeal, as the disability has remained essentially constant for the entire appeal period.  Accordingly, a staged rating under Hart is not warranted.  Entitlement to an extraschedular evaluation will be considered below.  

In summary, for the reasons expressed, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected inverse psoriasis for the entire period of the appeal.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  Extraschedular evaluation

The Board has also considered extraschedular evaluations.  The Veteran has already been granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective October 31, 2009; therefore, only entitlement to an extraschedular evaluation prior to that date will be considered.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's anxiety with depression and psoriasis are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary psychiatric symptoms as a depressed mood, lack of motivation and concentration, and poor memory and sleep.  He has also reported a recurrent itchy rash resulting from his psoriasis.  For these disabilities, the applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

A disability rating in excess of 50 percent prior to December 12, 2013, for anxiety with depression is denied.  

A disability rating in excess of 10 percent for inverse psoriasis is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


